UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29219 SINOCUBATE, INC. (Exact name of registrant as specified in its charter) Nevada 98-0199508 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) Kerry Center, 1515 West Nanjing Road, Suite 1002 Shanghai, (Address of principal executive offices) (Zip Code) +86 (21) 5298 6257 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding on November 1, 2011 was 18,484,559. Explanatory note The purpose of this Amendment No. 1 to SinoCubate, Inc.’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 16, 2011 (the “Form 10-Q”), is to revise all references to Viking Investments Group LLC’s state of incorporation, amend Note 7 regarding Supplemental Cash Flow Information, and to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. SINOCUBATE, INC. (A Development Stage Company) Form 10-Q PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets (Unaudited) F-1 Consolidated Statement of Operations and Comprehensive Loss (Unaudited) F-2 Consolidated Statement of Cash Flows (Unaudited) F-3 Consolidated Statement of Stockholders' Deficiency (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 – F-12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 5 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 5 ITEM 1A. RISK FACTORS 5 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5. OTHER INFORMATION 6 ITEM 6. EXHIBITS 7 SIGNATURES 8 2 SINOCUBATE, INC. (A Development Stage Company) Consolidated Financial Statements (Unaudited) PART I — FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS SINOCUBATE, INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) (Amounts expressed in US dollars) September 30,2011 December 31, 2010 (Unaudited) ASSETS Cash $ $ - Long-term Investments (Notes 2 and 5) - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’EQUITY Current (Note 6) $ - $ - Related Party Transactions (Note 4) Capital Stock Preferred stock, $0.001 par value, 5,000,000 shares authorized, no shares issued or outstanding as of September 30, 2011 - - Common stock, $0.001 par value, 100,000,000 shares authorized and outstanding 2,907,075 shares issued as of September 30, 2011, and 995,655 shares issued as of September 30, 2010 $ $ Additional Paid in Capital (100% Investor's equity of Viking I nvestments Group LLC, ( Delaware )) - Additional Paid-In Capital Subscription Receivable - Deficit - ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity - TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY $ $ - The accompanying notes are an integral part of these consolidated financial statements F-1 SINOCUBATE, INC. (A Development Stage Company) Consolidated Statement Of Operations And Comprehensive Loss (Unaudited) (Amounts expressed in US dollars) January 1, 2004 (Date of Inception of the Three months ended, Nine months ended Development Stage) to September 30, September 30, September 30, General and administrative expenses: Amortization $ - $ - $ - $ - $ Bad debt - Corporate promotion - Finance charges - Insurance - Interest on notes payable - Management and consultant fees - Office supplies and services Professional fees Rent (Note 6) - - Wages - - - Loss before other items ) Other items: Loss on disposition of equipment - ) Write-down of intangible assets - ) Write-off of payables - Write-off of notes payable - Gain on settlement of lawsuit - Gain on sale of investment - Other income - Income (loss) from continuing operations ) Operating loss (income) from discontinued operations 0 - - - ) Gain on sales of discontinued operations 0 - - - Net income (loss) $ ) $ ) $ ) $ ) $ ) Basic and diluted income (loss) per Common share – continuing operations (0 ) (0 ) (0 ) (0 ) (1 ) Weighted average number of common share outstanding – basic and diluted Comprehensive income (loss) Net income (loss) $ ) $ ) $ ) $ ) $ ) Foreign currency translation adjustment 0 - Total comprehensive income (loss) $ ) $ ) $ ) ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-2 SINOCUBATE, INC. (A Development Stage Company) Consolidated Statement Of Cash Flows (Unaudited) (Amounts expressed in US dollars) January 1, 2004 (Date of Inception of the Nine months ended Development Stage) to September 30, September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Finance charges — — Accrued interest on notes payable — — Amortization — — Accrued expenses and service costs assumed by majority shareholder Acquisition of a wholly-owned subsidary and the liability assumed by majority stockholder — Foreign exchange effect on notes payable — — Issuance of common stock for services — — Stock-based compensation — — Loss on disposition of equipment — — Write-down of intangible assets — — Write-off of payables — — ) Write-off of notes payable — — ) Gain on settlement of lawsuit — — ) Gain on sale of discontinued operations — — ) Gain on sale of investments — — ) Other income — — ) Changes in non-cash working capital items: Accounts payable and accrued liabilities — — Cash used in continuing operations — ) Discontinued operations — — ) Net cash used in operating activities — ) Cash flows from investing activities: Proceeds from sale of subsidiary — — 1 Proceeds from assets disposition — — Purchase of equipment — — ) Net cash used in investing activities — — ) Cash flows from financing activities: Settlement of notes payable — — Proceeds from issuance of common stock — — Net cash provided by financing activities — — Effect of exchange rate changes on cash — — ) Change in cash — ) Cash, beginning of period — — Cash, end of period $ $ — $ Supplemental Cash Flow Information: (see note 7) The accompanying notes are an integral part of these consolidated financial statements F-3 SINOCUBATE, INC. (A Development Stage Company) Consolidated Statement Of Stockholders' Equity (Unaudited) (Amounts expressed in US dollars) Deficit Accumulated Accumulated Additional Other During the Common Shares Treasury Investor's Paid-in Subscriptions Comprehensive Development Number Amount Stock Equity Capital Received Income Deficit Stage Total May 3, 1989 (Inception) through December 31, 1997 $ $ — $ — $ $ — $ — $ ) $ — $ — Net loss — ) — ) Shares issued for cash — Balance at December 31, 1998 — — — ) — Net loss — ) — ) Foreign currency translation adjustment — ) — — ) Share issued for services — Subscription receivable — Share issued for intangible assets — Balance at December 31, 1999 — — ) ) — ) Net loss — ) — ) Foreign currency translation adjustment — Shares issued for cash — Shares issued for settlement of debt 45 — Subscription receivable 6 — — ) — — — Subscription received — — ) — — — Stock option benefit — Balance at December 31, 2000 — — ) — Net loss — Foreign currency translation adjustment — Shares issued for cash 3 — Subscription received — Stock option benefit — Repurchase of common stock for treasury — — — ) — ) Balance at December 31, 2001 — ) — Net loss — ) — ) Foreign currency translation adjustment — ) — — ) Shares issued for cash 45 — Balance at December 31, 2002 $ $ $ — $ ) $ — $ Net loss — ) — ) Foreign currency translation adjustment — Stock option benefit — Cancellation of agreement — ) — — — ) Share issues for cash on exercise of options — Share issues for consulting services — Share issues for intangible assets — Share issued for software — Balance at December 31, 2003 — — ) — Net loss — ) ) Foreign currency translation adjustment — ) — — ) Stock-based compensation — Shares issued for cash on exercise of options 10 — Share issued for debt — Share issued for consulting services 20 — Balance at December 31, 2004 — — ) ) ) Net loss — ) ) Foreign currency translation adjustment — ) — — ) Share issues for consulting services — Balance at December 31, 2005 — — ) ) ) Net loss — ) ) Foreign currency translation adjustment — Share issues for debt — Balance at December 31, 2006 — — ) ) ) Net loss — ) ) Discount on notes payable — Foreign currency translation adjustment — ) — — ) Balance at December 31, 2007 — — ) ) ) Issuance of new shares — Cancellation of shares ) ) — ) — Services assumed by majority stockholder — Change in par value of common share from $0.01 per share to $0.001 per share — ) — Net income — Foreign currency translation adjustment — ) — — ) Balance at December 31, 2008 (audited) — ) ) — Services assumed by majority stockholder — Stock-based compensation Net Loss — ) ) Balance at December 31, 2009 (audited) — ) ) — Services assumed by majority stockholder — Net Loss — ) ) Balance at December 31, 2010 (audited) — ) ) - Deficit transfer to accumulated deficit account ) - Net Loss - ) -47,700 Services assumed by majority stockholder (Note 6) - Additional Paid in Capital (Acquisition of Viking I nvestments Group LLC, ( Delaware )' s 100% equity and the payment was assumed by majority stockholder) Issuance of 1,912,000 new shares for exchanging common stock of China Wood Issuance of 12,569,420 new shares for exchanging common stock of China Wood Balance at September 30, 2011 (Unaudited) $ - $ $ $ - - ) The accompanying notes are an integral part of these consolidated financial statements F-4 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) Note 1. Interim Consolidated Financial Statements Basis of presentation and principles of consolidation The consolidated financial statements include the accounts of SinoCubate, Inc. (“the Company” and “SinoCubate”) and its majority-owned subsidiary, Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware ”). Intercompany balances and transactions are eliminated. The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles or GAAP for interim consolidated financial information and with the instructions to Form 10-Q as promulgated by the Securities and Exchange Commission or the SEC. Accordingly, these consolidated financial statements do not include all of the disclosures required by generally accepted accounting principles for complete consolidated financial statements. The accompanying unaudited consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements and the Form 10-K of the Company for the year ended December 31, 2010. In the opinion of management, the unaudited interim consolidated financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. Note 2. Nature of Business and Going Concern Assumption Since November 2008, the Company has sought to enter into contractual arrangements with entities that allow the Company to either purchase outright the assets and/or business operations of such entities or to enter into business arrangements, such as joint ventures or similar combinations with such entities to manage and operate such entities. The Company is a development stage company as defined by the Financial Accounting Standards Board Accounting Standards Codification, or FASB ASC 915, “Development Stage Entities.” The Company was incorporated under the laws of the State of Florida on May 3, 1989 as Sparta Ventures Corp. and remained inactive until June 27, 1998. The name of the Company was changed to Thermal Ablation Technologies Corporation on October 8, 1998 and then to Poker.com, Inc. on August 10, 1999. On September 15, 2003, the Company changed its name to LegalPlay Entertainment Inc. and on November 8, 2006, the name of the Company was changed to Synthenol Inc. Effective November 3, 2008, the Company merged with and into a wholly-owned subsidiary, SinoCubate, Inc., which remained the surviving entity of the merger. SinoCubate was formed in the State of Nevada on September 11, 2008. The merger resulted in a change of name of the Company from Synthenol Inc. to SinoCubate, Inc. and a change in the state of incorporation of the Company from Florida to Nevada. On December 19, 2009, the Company announced a strategic partnership with Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware ”), whereby Viking Delaware , in exchange for a fee, and SinoCubate will work together and assist various business entities in the Peoples Republic of China or the PRC in their endeavors to become publicly listed companies in the United States. In connection with the strategic agreement, the Company was to newly issue 4,750,000 shares of the Company’s common stock to Viking Delaware in exchange for One Hundred Thousand (100,000) shares of common stock of Renhuang Pharmaceutical, Inc. or Renhuang owned by Viking Delaware , and newly issue 15,000,000 shares of the Company’s common stock to Viking Delaware in exchange for entry into the strategic partnership agreement. In connection with the foregoing transactions, Philip Wan and Yung Kong Chin were appointed directors and officers of the Company and were each granted warrants to purchase 50,000 shares of common stock of the Company at an exercise price of $0.26 per share exercisable in whole or in part at any time during the 3 years after issuance. Effective, March 26, 2010, the parties elected to terminate the strategic partnership agreement and the directors and officers appointed thereby, Messrs. Wan and Chin, resigned as directors and officers of the Company and agreed not to exercise their warrants to purchase the Company’s shares. The Company has subsequently cancelled the warrants. No shares were issued to Viking Delaware and neither the Company nor Viking Delaware has monetary or other demand on the other related to the cancellation. F-5 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) On June 29, 2011, and on August 29, 2011, Viking Investments Group LLC, a company controlled and managed by the Company’s Chairman, Chief Executive Officer and President, Tom Simeo, incorporated under the laws of The Federation of St. Kitts and Nevis, (“Viking Nevis”) sold 100,000 and 466,813 shares respectively of China Wood, Inc., publicly listed in the United States with the ticker “CNWD”, (the “China Wood Shares”) owned by Viking Nevis, in exchange for 1,912,000 and 12,569,420 newly issued restricted shares of SinoCubate respectively (the SinoCubate Shares”). On August 29, 2011, the Company acquired from Tom Simeo, the Company’s Chairman, Chief Executive Officer and President, Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware ”) for a nominal value of One Hundred Dollars ($100). At the time of the acquisition, except for a lease obligation related to the Company’s office, located at Kerry Centre, 1515 West Nanjing Road, Suite 1002, Shanghai, P.R. China, 200040, Viking Delaware had no assets and no liabilities. By August 29, 2011, Viking Nevis completed the purchase of the China Wood Shares by having delivered a total of 566,813 shares of common stock in China Wood, Inc. to the Company. The China Wood Shares were registered in a Form S-1 Registration Statement declared effective by the SEC on April 7, 2011. The China Wood Shares are subject to a “Leak-Out Provision” whereby only a certain amount of shares can be sold per month up and until the first anniversary of the effective day of the aforementioned registration statement, April 7, 2012. In determining the fair value of the shares, the Company and Viking Nevis, agreed to use, where applicable, the closing bid price for the most recent trading days prior to the closing day of the transactions The terms of the transactions were attached as exhibits to 8-K filings, filed with the Commission on August 26 and September 2, 2011 respectively, hereby incorporated by reference.
